Citation Nr: 0818556	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied service connection for asthma secondary to 
allergic rhinitis.  The veteran filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a 
statement of the case (SOC) in January 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2006.

In May 2008, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An uncontradicted VA medical opinion indicates that the 
veteran's current asthma is as likely as not aggravated by 
his service-connected allergic rhinitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for asthma as secondary to 
service-connected allergic rhinitis, on the basis of 
aggravation, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 
(2007); 38 C.F.R. § 3.310 (as in effect prior to October 10, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the favorable disposition of the veteran's claim for 
secondary service connection for asthma, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

II.  Analysis

In October 2004, the veteran filed a claim for service 
connection for allergies and asthma.  The veteran was granted 
service connection for allergic rhinitis but was denied 
service connection for asthma, to include as secondary to 
service-connected allergic rhinitis.  The veteran contends 
that his asthma is aggravated by his service-connected 
allergic rhinitis.

Under the regulation in effect at the time the veteran filed 
his claim, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (as in 
effect prior to October 10, 2006).  That regulation was 
interpreted to permits service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The issue is thus whether the veteran's current asthma is 
medically related to his service-connected allergic rhinitis, 
either on the basis of causation or aggravated.  The medical 
evidence of record shows that the veteran currently has 
asthma.  Further, the only medical opinion addressing the 
veteran's asthma indicates that it is as likely as not that 
the asthma is aggravated by his service-connected allergic 
rhinitis.  This opinion was offered by a VA physician in 
conjunction with a March 2007 VA examination.  Significantly, 
this opinion is not contradicted by any other medical 
evidence or opinion.  While the same physician had previously 
stated in a March 2005 VA examination report that there did 
not appear to be an allergenic basis for the veteran's 
asthma; however, the Board observes that the March 2007 
report reflects the physician's current, and hence, revised 
opinion.  The Board points out that VA adjudicators are not 
free to ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  While, in indicating that a relationship between the 
veteran's asthma and his allergic rhinitis is as likely as 
not, the VA examiner's opinion is less than definitive; 
however, it has been expressed in sufficient terms to warrant 
the application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for asthma, as proximately 
due to or the result of the veteran's service-connected 
allergic rhinitis, pursuant to 38 C.F.R. § 3.310, is 
warranted.





ORDER

Service connection for asthma as secondary to service-
connected allergic rhinitis, on the basis of aggravation, is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


